Citation Nr: 0721427	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left inguinal nerve entrapment as a 
residual of VA surgical repair of a left inguinal hernia 
performed at the Manchester, New Hampshire VA Medical Center 
in August 2001.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), which denied the veteran entitlement to 
compensation for residuals of surgery for a left inguinal 
hernia under the provisions of 38 U.S.C.A. § 1151.

In April 2004, the veteran testified during a hearing before 
RO personnel and in December 2005, the veteran testified 
during a videoconference hearing at the RO before the 
undersigned Acting Veterans Law Judge; a transcript of each 
hearing is associated with the claims file.

In April 2006, the Board remanded this claim back to the 
Appeals Management Center (AMC) for additional development.  
This development has been completed, and the case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

The veteran's left inguinal nerve entrapment was not the 
proximate result of an unforeseen event, or carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment.  



CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left inguinal nerve entrapment as a residual of VA 
surgical repair of a left inguinal hernia performed at the 
Manchester, New Hampshire VA Medical Center in August 2001 is 
not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Board notes that a claim for compensation under 
38 U.S.C.A. § 1151 is similar to a claim for service 
connection in that a degree of disability an effective date 
will be assigned when a claim is successful.

In this case, the RO sent letters to the veteran in March 
2003, February 2005, and May 2006 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letters 
also informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  In the February 2005 
letter, the VA informed the veteran what he needed to 
substantiate his claim on appeal.  In addition, the May 2006 
letter provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim for compensation under 38 U.S.C.A. § 
1151 (West 2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of what he needed to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151 or the initial 
disability rating element and the effective date element 
until after the August 2003 decision denying the claim on 
appeal.  Thus, the Board finds that a timing error has 
occurred. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that VCAA compliant notice was provided 
to the veteran by the RO in the February 2005 letter and in 
the May 2006 letter, which was pursuant to the Board's April 
2006 remand. The veteran was afforded ample opportunity to 
respond to each letter and the claim was fully developed 
prior to readjudication (as reflected in the September and 
October 2006 supplemental statements of the case (SSOC)) and 
recertification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's VA medical records and private 
medical records, including letters from his private 
physicians, a May 2004 VA examination report, and a December 
2004 Social Security Administration decision have been 
obtained.  Copies of the veteran's April 2004 RO hearing 
transcript and his December 2005 Board hearing transcript are 
also associated with the claims file.  The Board notes that 
the April 2006 remand made the request for a new examination 
and opinion contingent on the receipt of relevant medical 
records from the Social Security Administration that had not 
previously been considered.  All of the relevant records that 
were received had previously been considered.  Therefore, an 
additional examination and opinion was not required by the 
April 2006 remand.  

The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Analysis

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003.  He 
contends that he developed left inguinal nerve entrapment as 
a residual of VA surgical repair of a left inguinal hernia.  
He also argues that this disability is the result of a lack 
of proper skill or other fault on the part of VA.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  A determination 
of the additional disability includes consideration of 
pathology prior to, during, and after VA treatment.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006). 

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation  
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required. To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent. 38 C.F.R. § 3.361(d)(1). 

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005). 

As noted above, the first element of developing a claim under 
38 U.S.C.A. § 1151 is to determine whether the veteran has an 
additional disability as a result of a VA procedure.  

A review of the medical evidence reflects that on August 8, 
2001, the veteran underwent surgical repair for a left 
inguinal hernia at the Manchester VAMC. The surgery report 
indicated that an incision was made above and parallel to the 
left inguinal ligament, cord structures were identified and 
retracted.  It was noted that there was some difficulty 
identifying the ilioinguinal nerve, but the physicians 
thought they identified it and retracted it from harm's way.  
Dissection revealed a small lipoma of the cord that was 
excised.  A sizeable direct hernia was repositioned and a 
mesh plug was sutured in place.  Cord structures and nerves 
were allowed to retract back into their usual position and 
the wound was closed.  The veteran tolerated the procedure 
well and was in stable condition.  He was discharged home 
that same day with instructions.

A VA record dated five days after the surgery reflects that 
the veteran called in with complaints of shooting pain in the 
base of his penis and under his scrotum, reporting that he 
had had this similar pain for the past 14 years.  A VA 
treatment record, seven days post surgery, reflects the 
veteran's complaints of pain in both testicles at the 
superior pole, which the veteran stated was present prior to 
surgery.  On examination, the wound was clean, healing well, 
the staples were removed, and supported with steri-strips.  
The VA surgeon felt that it was possible that this was 
strictly postoperative and gave the veteran another 
prescription of Percocet.

At the end of August 2001, a VA treatment record reflects 
that the veteran complained of significant localized burning 
pain in the upper third area of the wound.  The VA surgeon 
commented that it was not characteristic for ilioinguinal 
nerve pain and there was no significance of this.  He also 
noted that the veteran's testicle was much improved.  An 
examination revealed a small nodular area very superficial 
and near the upper third of the incision where the veteran 
complained was most tender.  The physician gave the veteran 
an injection of a few cc's of Xylocaine into this area 
superficially, not deep, which almost completely removed the 
pain.  An October 2001 VA record reflects that since his 
surgery, the veteran had been followed by the urology 
department for testalgia, which had now resolved.  

In April 2002, the veteran presented to the VA with 
complaints of left inguinal pain in the area of his hernia 
repair.  Examination revealed tenderness over the exterior 
inguinal ring area with no herniation palpable.  The 
impression was inguinal pain and he was referred to general 
surgery.  The veteran was then seen by the VA surgeon from 
August 2001 who noted the veteran's complaints of pain in the 
left pubic area, specifically a spot at the junction of the 
scrotum and the groin crease.  Examination revealed the 
hernia to be intact, no significant masses or lumps and no 
significant area of point tenderness.  The testicle also felt 
normal.  The surgeon's impression was that he did not have an 
explanation for the pain, it was not neurotic or testicular 
or epididymitic, and the cord structures all felt normal.  He 
referred the veteran to urology and another surgeon for 
additional opinions.      

An April 2002 VA urology record reflects that the veteran 
complained of pain in the left inguinal area for two to three 
years, well before the left inguinal hernia surgery in August 
2001.  Examination showed no masses or abnormal structure, 
but the veteran was tender at insertion of adductor muscles 
of left hip.  The impression was pain of unknown etiology, 
suspect tendonitis.  In May 2002, the veteran was seen in the 
VA special Urology clinic with a noted history of pain, not 
constant, located near the spermatic cord on the left side, 
just lateral to the pubic tubercle.  The impression was 
chronic left spermatic cord/groin pain of unknown etiology, 
pain preceded the hernia repair.  

A May 2002 VA outpatient surgery record reflects that the 
veteran complained of left lateral testicular pain for five 
years, noting bilateral inguinal hernia repairs.  Since then, 
the veteran reported persistent pain of the left testicle 
that is increased with certain movements and activities.  
Examination was unrevealing.  The assessment was that the 
veteran likely had nerve entrapment after hernia repair.  An 
October 2002 VA initial pain consultation record reflects 
that on review of systems, sensory findings showed 
significant decrease to pinprick at the distribution of the 
left ilioinguinal nerve.  The assessment was status post left 
inguinal hernia repair, now with mostly had nerve entrapment 
(ilioinguinal nerve neuropathy).  Procedures included 
injection at the ilio-inguinal/ilio-femoral nerves.  A 
December 2002 VA pain management record reflects that veteran 
received a total of 3 left ilioiguinal nerve blocks over the 
course of 3 months, which had decreased his pain.  An April 
2003 VA medical record reflects that the veteran completed 
his left side ilio-inguinal nerve blocks with no improvement.  

During the veteran's April 2004 RO hearing, the veteran 
stated that in his opinion the VA surgeon severed a nerve 
during the left hernia operation causing his current left 
inguinal nerve disability. 

In April 2004 letter, the veteran's private physician,  J. E. 
Crisp, M.D., stated that since the veteran had a left 
inguinal hernia repair he has had intermittent significant 
disabling pain in the left inguinal region with some numbness 
in the course of the ilioinguinal nerve.  Dr. Crisp indicated 
that the veteran was a previous patient who had a right 
hernia repair by his office in 1998.  In the past, the 
veteran had no pain, but a bulge prior to this left hernia 
surgery, so it appeared to Dr. Crisp that his current pain 
was post-surgical neuralgia.
 
A May 2004 VA neurological disorders examination report 
reflects the veteran claimed that he had developed increasing 
pain in the left inguinal area, shooting down to the left 
testicle, as a result of the left hernia repair surgery.  The 
examiner noted reviewing the August 2001 VA operative report 
and the veteran's post surgical complaints and treatment.  He 
stated that based on a review of the claims folder, the 
veteran had developed a mild postoperative seroma. The 
diagnosis was left ilioinguinal nerve neuropathy secondary to 
nerve entrapment.  The examiner stated that the veteran's 
ilioinguinal nerve entrapment was well documented in the 
claims folder.  He opined that this can be seen as a normal 
sequela after having surgical repair of an inguinal hernia.  
He noted that a review of the claims folder made it apparent 
that the veteran had complained of pain in the ilioninguinal 
area prior to the surgery, but, by subjective report, after 
the surgery he experienced a different type of pain which was 
far worse and more debilitating.  The examiner opined that 
ilioinguinal nerve entrapment can not be seen as caused by 
carelessness, negligence, lack of proper skill or error in 
judgment, but rather, a normal sequela that can occur with 
inguinal hernia repair.  

An August 2004 VA surgical outpatient clinic record reflects 
that the veteran was seen for follow up from a left inguinal 
exploration for complaints of pain in his left groin.  The VA 
surgeon noted that when he saw the veteran in their private 
office two weeks earlier, the veteran stated that he felt 
much better.  Now, he told the doctor that he felt lousy all 
over the place and had pain in both legs and down the back.  
The doctor opined that the veteran's main goal at that time 
appeared to be the ability to obtain disability benefits.  He 
did not really have any complaints stemming from the left 
groin exploration.  His assessment was that the veteran had 
significant musculoskeletal complaints. 

A November 2004 VA surgical outpatient clinic record reflects 
an impression of inguinal neuralgia, probably best addressed 
by dividing the ilioinguinal or genitofemoral or 
iliohypogastric (doubtful) nerve, which may be entrapped.  

A December 2004 Social Security Administration decision 
granted the veteran disability benefits for left ilioinguinal 
neuralgia/entrapment based upon VA medical records associated 
with the claims file.

In a November 2005 letter, the veteran's private neurologist, 
K.M. Rahman, M.D., indicated that he evaluated the veteran 
for pain in the left lower extremity.  He reports the history 
as provided by the veteran as to his left inguinal hernia 
repair and subsequent pain, which the veteran stated was 
diagnosed as a left inguinal hernia nerve entrapment.  The 
assessment was that Dr. Rahman thought the veteran most 
likely had left L5- "illegible" lumbosacral radiculopathy 
and he also thought he had inguinal neuropathy probably 
secondary to the entrapment or stretching of the inguinal 
nerve at the time of the surgeries.  

It is apparent from VA medical records, the letters from the 
veteran's private medical doctors and the May 2004 VA 
examination report, that the veteran's left ilioinguinal 
nerve entrapment occurred as a result of the left hernia 
repair, and therefore an additional disability was caused by 
the veteran's left hernia repair in August 2001.

The next issue is whether the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or whether it was an 
event that was not reasonably foreseeable.

In this case, there is no indication in any of the treatment 
records, including the VA medical records, private medical 
records, and VA surgery reports, to suggest any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Furthermore, in May 
2004, after reviewing the veteran's file, a VA examiner 
opined that the veteran's ilioninguinal nerve entrapment can 
not be seen as a cause of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, but, rather, a normal sequela that can 
occur with inguinal hernia repair.  This opinion is not 
contradicted by the medical evidence in the file, and, as 
such, the veteran's file is void of medical evidence that the 
left ilioninguinal nerve entrapment was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  It is 
also noted that the veteran signed a consent form for his 
surgery on August 8, 2001, after being informed of the 
proposed procedure and of the attendant risks that were 
involved (and the VA examiner opined in May 2004 that 
ilioinguinal nerve entrapment is a normal sequela after 
having surgical repair of an inguinal hernia). As such, it 
cannot be said that the surgery was performed without the 
veteran's consent.

The next issue is whether the pain in the left inguinal 
region and subsequent left ilioinguinal nerve entrapment were 
reasonably foreseeable consequences of the left inguinal 
hernia repair.  As indicated above, in May 2004, a VA 
examiner clearly stated that ilioinguinal nerve entrapment is 
one of the known complications and risks of left inguinal 
hernia repair.  As such, the medical evidence shows that 
ilioinguinal nerve entrapment is a known risk of the 
veteran's surgery, and it is therefore reasonably foreseeable 
that it could occur as a result of the veteran's surgery.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
or opinion to the contrary. 

The Board notes that the veteran, as a layman without the 
appropriate medical training and expertise, remains entirely 
competent to report his symptoms.  However, he is not 
competent to provide a probative opinion on a medical matter 
such as causation.  Thus, the Board must find that his 
contentions with regard to the etiology of his left inguinal 
nerve entrapment as a residual of VA surgical repair of a 
left inguinal hernia to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the evidence demonstrates that the veteran incurred an 
additional disability as a result of his left inguinal hernia 
surgery in 2001, there is no evidence of fault on the part of 
VA; therefore the criteria for compensation under 38 U.S.C.A. 
§ 1151 for left inguinal nerve entrapment as a residual of VA 
surgical repair of a left inguinal hernia are not met.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
inguinal nerve entrapment as a residual of VA surgical repair 
of a left inguinal hernia performed at the Manchester, New 
Hampshire VA Medical Center in August 2001 is denied.




____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


